Title: Thomas Jefferson to Horatio G. Spafford, 11 May 1819
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          
            Dear Sir
            Monticello May. 11. 19.
          
          The interest on the late derangement of my health which was so kindly expressed by many, could not but be gratifying to me inasmuch as it manifested a sentiment that I had not been merely an useless cypher of society. yet a decline of health, at the age of 76. was naturally to be expected, and is a warning of an event which cannot be distant, and whose approach I contemplate with little concern. for indeed in no circumstance has nature been kinder to us, than in the soft gradations by which she prepares us to part willingly with what we are not destined always to retain. first one faculty is withdrawn and then an other, sight, hearing, memory,  eucrasy, affections, & friends, filched one by one, till we are left among strangers, the mere monuments of times past, and specimens of antiquity for the observation of the curious.
          To your request of materials for writing my life, I know not what to say, altho’ I have been obliged to say something to several preceding applications of the same kind. one answer indeed is obvious, that I am, by decay of memory, aversion to labor, & cares more suited to my situation, unequal to such a task. of the public transactions in which I have borne a part, I have kept no narratit narrative with a view to history. a life of constant action leaves no time for recording. always thinking of what is next to be done, what has been done is dismissed, and soon obliterated from the memory. I cannot be insensible to the partiality which has induced several persons to think my life worthy of remembrance, and  towards none more than yourself, who give me so much credit more than I deserve am entitled to, as to what has been effected for the safeguard of our republican constitution.  numerous and able coadjutors have participated in these efforts, and merit equal notice. my life, in fact, has been so much like that of others that their history is my history, with a mere difference of feature. the only valuable materials for history which I possessed were the pamphlets of the day, carefully collected and preserved. but these past on to Congress with my library, and are to be found in their depository.   except the Notes on Virginia, I never wrote any thing but acts of office, of which I rarely kept a copy. these will all be found in the journals and gazettes of the times. there was a book published in England about 1801. or soon after, entitled ‘Public characters,’ in which was given a sketch of my history to that period. I never knew, nor could conjecture by whom this was written; but certainly by some one pretty intimately acquainted with myself and my connections. there were a few inconsiderable errors in it, but in general it was correct. Delaplaine, in his Repository, has also given some outlines on the same subject. he sets out indeed with an error as to the county of my birth. Chesterfield, which he states as such, was the residence of my grandfather, and remoter ancestors: but Albemarle was that of my father, & of my own birth & residence. excepting this error, I remark no other but in his ascriptions of more merit than I have deserved. Girardin’s history of Virginia too gives many particulars on the same subject which are correct. these publications furnish all the details of facts & dates which can interest any body, and more than I could now furnish myself from a decayed memory, or any notes I retain. while therefore I feel just acknolegements for the partial selection of a subject for your employment, I am persuaded you will percieve there is too little new & worthy of public notice to devote to it a time which may be so much more usefully employed. and with a due sense of the partiality of your friendship, I salute you with assurances of the greatest esteem & respect.
          Th: Jefferson
        